109 Ga. App. 815 (1964)
137 S.E.2d 667
WILLIAMS
v.
COLONIAL PIPELINE COMPANY.
40715.
Court of Appeals of Georgia.
Decided May 20, 1964.
Rehearing Denied June 15, 1964.
Merritt & Pruitt, Glyndon C. Pruitt, for plaintiff in error.
Webb & Fowler, W. Howard Fowler, contra.
HALL, Judge.
In this case the condemnee assigns error on the overruling of a special ground of his motion for new trial complaining of the exclusion of testimony of a witness presented to give his opinion of the value of the property condemned *816 and the consequential damages to the condemnee's remaining property. From the witness' testimony it is very doubtful that his information and knowledge of comparable property and values was sufficient to require the admission of his lay opinion of the value of the condemnee's property. But we will assume that his opinion was admissible. The trial court nevertheless did not commit harmful error in excluding this witness' testimony, for the reason that the condemnee presented four other witnesses who testified as to their opinions of the condemnee's damages and the opinion excluded was within the range of the valuations placed on the property by these four witnesses. "To warrant a new trial there must be substantial error, the withholding from a party of a substantial right, which harms him by depriving him of something to which he was entitled in the exercise of his right to a fair and lawful trial." Eberhardt v. Bennett, 163 Ga. 796, 803 (137 S.E. 64). "Where material evidence is excluded, it is not reversible error if substantially the same testimony is given by other witnesses and admitted in evidence." Southern R. Co. v. Garner, 101 Ga. App. 371 (114 SE2d 211); Turner v. State, 43 Ga. App. 799, 813 (160 S.E. 509); Hunt v. Williams, 104 Ga. App. 442, 445 (122 SE2d 149).
The exclusion of the testimony excepted to, if erroneous at all, was not of sufficient gravity to demand a new trial. The trial court did not err in overruling the motion for new trial.
Judgment affirmed. Nichols, P. J., and Russell, J., concur.